Appeal by defendant from four judgments of the Supreme Court, Kings County (Moskowitz, J.), all rendered February 11,1981, convicting him of criminal sale of a controlled substance in the second degree (two counts), criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the second degree, upon pleas of guilty, and imposing sentences. Judgments affirmed. Defendant claims that he was twice placed in jeopardy with respect to two of the charges to which he pleaded. Defendant raised the identical double jeopardy contention in a CPLR article 78 proceeding prior to his plea, and is therefore precluded under the doctrine of res judicata from raising that issue oh this appeal (People v Di Raffaele, 55 NY2d 234). Weinstein, J. P., Bracken, Brown and Niehoff, JJ., concur.